Bell, Judge.
The employer contends that the State Board of Workmen’s Compensation had no authority to make a lump-sum award in this case as there was not sufficient competent evidence in the record to justify its findings. A majority of the board found, as a fact, that the claimant was totally and permanently disabled. This finding was supported by some competent evidence as the physician testified that the claim*134ant was 100 percent disabled; that he would strongly advise against doing any surgery on the claimant; that claimant does not respond to conservative treatment; and that the physician was at a loss as to how now to proceed with further treatment. Under numerous decisions the finding is binding upon this court.
Decided November 19, 1962
Rehearing denied December 17, 1962.
Reed, Ingram & Flournoy, Conley Ingram, for plaintiff in error.
Miles B. Sams, contra.
The findings of the board embraced all of the essentials required under Code Ann. § 114-417. This gave the board the authority to award the balance of the compensation due in a lump sum. Employer’s Liability Assurance Corp. v. Pruitt, 190 Ga. 479 (9 SE2d 641). Cf. Hartford Acc. &c. Co. v. Fuller, 102 Ga. App. 384 (116 SE2d 628). Hartford is distinguishable from the present case since here the board has found, as a fact, that the claimant is totally and permanently disabled while in Hartford there was no such finding, but on the contrary, the award there was for temporary total disability.
The superior court properly affirmed the award of the State Board of Workmen’s Compensation.

Judgment affirmed.


Carlisle, P. J., and Nichols, P. J., Frankum, Jordan, Hall, Eberhardt and Russell, JJ., concur. Felton, C. J., dissents.